Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “encapsulating the data packet, having the defined specific type of the data packet, to be supported by the specific interface, wherein the data packet having the defined specific type of the data packet is encapsulated into the payload field of the Ethernet frame format, wherein the data packet of the specific type is I/Q data in a frequency domain or a time domain, and the I/Q data is defined as one of I/Q modulation information, Sounding Reference Signal (SRS) information, and Physical Random Access Channel (PRACH) information according to the field value of a payload sub-header and transmitting, through the specific interface to the radio module, packet having the Ethernet frame format that includes the encapsulated data packet having the defined specific type of the data packet within the payload field”  in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 8.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANE L LO/Primary Examiner, Art Unit 2466